In an action, inter alia, to void a fraudulent conveyance under Debtor and Creditor Law §§ 273, 273-a, 274, 276, 276-a, and 277, and to recover damages for conversion, money had and received, and breach of contract, the defendants appeal from an order of the Supreme Court, Kings County (Knipel J.), dated December 2, 2004, which denied their motion, inter alia, to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion, *630inter alia, to dismiss the complaint for failure to state a cause of action. The allegations of the complaint sufficiently set forth causes of action under Debtor and Creditor Law §§ 273, 273-a, 274, 276, 276-a, and 277 (see Marchionni v Drexler, 22 AD3d 814 [2005]; Leon v Martinez, 84 NY2d 83, 87-88 [1994]). Furthermore, the allegations of the complaint sufficiently set forth causes of action for conversion, money had and received, and breach of contract (see Marchionni v Drexler, supra; Leon v Martinez, supra at 87-88).
The defendants’ remaining contentions are without merit. Krausman, J.P., Luciano, Fisher and Dillon, JJ., concur.